EXHIBIT 10.26


EXECUTION VERSION
FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
This Fourth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of February 28, 2017, by and between EAST WEST BANK (“Bank”) and
MAXWELL TECHNOLOGIES, INC. (“Borrower”).
RECITALS
WHEREAS, Borrower and Bank are parties to the Loan and Security Agreement, dated
as of July 3, 2015, as amended by (i) the First Amendment to the Loan and
Security Agreement, dated as of April 12, 2016, by and between Bank and
Borrower, (ii) the Second Amendment to the Loan and Security Agreement, dated
July 27, 2016, by and between Bank and Borrower, and (iii) the Third Amendment
to the Loan and Security Agreement, dated October 31, 2016, by and between Bank
and Borrower (as amended from time to time, the “Loan Agreement”);
WHEREAS, Borrower has requested that Bank (i) consent to Borrower’s acquisition
of substantially all of the assets of Nesscap Energy Inc. (“Nesscap”) pursuant
to the Arrangement Agreement, dated as of February 28, 2017, between Nesscap and
Borrower, in substantially the form attached hereto as Exhibit A ( the
“Arrangement Agreement”) (such asset acquisition, the “Asset Acquisition”) and
to Borrower’s assumption of the liabilities of Nesscap specified in the
Arrangement Agreement as part of the consideration for the assets acquired (the
“Liabilities Assumption”), (ii) consent to Borrower’s assignment of certain
patents to CRRC Qingdao Sifang Rolling Stock Research Institute Co., Ltd.
(“CRRC-SRI”), pursuant to the Localization Agreement, dated as of January 25,
2017, between CRRC-SRI and Borrower, , in substantially the form attached hereto
as Exhibit B (the “Localization Agreement”), (iii) consent to Borrower’s grant
of an exclusive license of intellectual property to CRRC-SRI pursuant to the
Localization Agreement, (iv) consent to Borrower’s assignment to CRRC-SRI of
certain intellectual property developed pursuant to the Localization Agreement
as described therein, (v) consent to Borrower’s transfer of equipment to
CRRC-SRI pursuant to the Localization Agreement, (vi) consent to Borrower’s
assignment to CRRC-SRI of certain intellectual property developed pursuant to
the Localization Agreement as described therein, (vii) amend the EBITDA
definition, (viii) amend the Adjusted Quick Ratio and the minimum EBITDA
financial covenants, and (ix) have compliance with the minimum EBITDA financial
covenant as of December 31, 2016, be determined based on the amended minimum
EBITDA financial covenant; and
WHEREAS, Bank is willing to agree to Borrower’s requests, on the terms set forth
herein;
NOW, THEREFORE, the parties agree as follows:
1.Amendments to Loan Agreement.
(a)    Section 6.2(b) of the Loan Agreement is amended to read as follows:
(b)    Within fifteen (15) days after the last day of each month, Borrower shall
deliver to Bank a Borrowing Base Certificate signed by a Responsible Officer in
substantially the form of Exhibit D hereto.
(b)    Section 6.7 of the Loan Agreement is amended to read as follows:
6.7    Financial Covenants. Borrower shall at all times maintain the following
financial ratios and covenants:
(a)    Adjusted Quick Ratio. A minimum ratio of (i) Cash plus Accounts to (ii)
Current Liabilities plus (to the extent not already included therein) all
Indebtedness to Bank less Current Portion of Deferred Revenue, tested on a
quarterly basis as of the last day of each Fiscal Quarter, as set forth below:





--------------------------------------------------------------------------------




Fiscal Quarter Ending
Minimum Adjusted Quick Ratio
December 31, 2016
1.20 to 1.00
March 31, 2017
1.20 to 1.00
June 30, 2017
1.20 to 1.00


September 30, 2017, and each Fiscal Quarter thereafter
1.10 to 1.00



(b)    Minimum EBITDA. A minimum EBITDA as the last day of each Fiscal Quarter
for the four (4) Fiscal Quarters then ended, as set forth below:
Fiscal Quarter Ending
Minimum EBITDA
December 31, 2016


($6,500,000
)
March 31, 2017


($11,000,000
)
June 30, 2017


($22,000,000
)
September 30, 2017


($22,500,000
)
December 31, 2017


($15,000,000
)
March 31, 2018




($10,000,000
)
June 30, 2018, and each Fiscal Quarter thereafter




($3,000,000
)



(c)    Minimum Consolidated Cash. A minimum Consolidated Cash as the last day of
the first two (2) months of each Fiscal Quarter, of Ten Million Dollars
($10,000,000).
(c)    The definition of “EBITDA” in Exhibit A to the Loan Agreement is amended
to read as follows:
“EBITDA” means with respect to any fiscal period an amount equal to the sum of
(a) Consolidated Net Income for such fiscal period, plus (b) in each case to the
extent deducted in the calculation of such Consolidated Net Income and without
duplication, (i) depreciation and amortization for such period, plus (ii) income
tax expense for such period, plus (iii) Consolidated Total Interest Expense paid
or accrued during such period, plus (iv) non-cash compensation expense
(including deferred non-cash compensation expense), or other non-cash expenses
or charges, arising from the sale or issuance of equity interests of Borrower or
any Subsidiary, the granting of stock options, the granting of restricted stock
and the granting of stock appreciation rights and similar arrangements
(including any repricing, amendment, modification, substitution, or change of
any such equity interests, stock option, stock appreciation rights, or similar
arrangements) minus the amount of any such expenses or charges when paid in cash
to the extent not deducted in the computation of net earnings (or loss), plus
(v) with respect to any Permitted Acquisition after the Closing Date 1) purchase
accounting adjustments, including, without limitation, a dollar for dollar
adjustment for that portion of revenue that would have been recorded in the
relevant period had the balance of deferred revenue (unearned income) recorded
on the closing balance sheet and before application of purchase accounting not
been adjusted downward to fair value to be recorded on the opening balance sheet
in accordance with GAAP purchase accounting rules; and (2) non-cash adjustments
in accordance with GAAP purchase accounting rules in the event that such an
adjustment is





--------------------------------------------------------------------------------




required by Borrower's independent auditors, in each case, as determined in
accordance with GAAP, plus (vi) the amount of all other non-cash impairment
charges approved by the Bank.


(d)    Exhibit E to the Loan Agreement is amended to read as set forth in
Attachment “1” hereto.
2.    Compliance with Minimum EBITDA Covenant. Borrower’s compliance with the
minimum EBITDA covenant as of December 31, 2016, for purposes of Section 6.7(b)
of the Loan Agreement, shall be determined based on Section 6.7(b) as amended by
this Amendment.
3.    Consent to Asset Acquisition and Liabilities Assumption. Bank consents to
the Asset Acquisition and the Liabilities Assumption in accordance with the
Assumption Agreement, on the condition that (i) no Event of Default exists or
would result from the passage of time, the giving of notice or both as of the
effective date of the Asset Acquisition and the Liabilities Assumption, and (ii)
Borrower, by executing this Amendment, covenants to cause Nesscap, Inc. to enter
into a Secured Guaranty in accordance with Section 6.10 of the Loan Agreement if
Nesscap, Inc. is not dissolved or wound up within sixty (60) days of the
effective date of the Asset Acquisition and the Liabilities Assumption.
4.    Consent to Localization Agreement Transactions. Bank consents to (i)
Borrower’s assignment of patents to CRRC-SRI in accordance with Section 3.2 of
the Localization Agreement and the Patent Assignment and License Agreement, as
defined in the Localization Agreement, (ii) Borrower’s exclusive license to
CRRC-SRI of the patents described in, and in accordance with, Section 4.1 of the
Localization Agreement, (iii) Borrower’s assignment to CRRC-SRI of the
intellectual property developed during the term of the Localization Agreement as
described in Section 6.1(c) of the Localization Agreement, (iv) Borrower’s
nonexclusive license to CRRC-SRI of the intellectual property described in, and
in accordance with, Section 6.1(f)(i) of the Localization Agreement, and (v)
Borrower’s transfer of equipment to CRRC-SRI as described in Section 3.1 of the
Localization Agreement, on the condition that no Event of Default exists or
would result from the passage of time, the giving of notice or both as of the
date hereof.
5.    Course of Dealing. No course of dealing on the part of Bank or its
officers, nor any failure or delay in the exercise of any right by Bank, shall
operate as a waiver thereof, and any single or partial exercise of any such
right shall not preclude any later exercise of any such right. Bank’s failure at
any time to require strict performance by Borrower of any provision of the Loan
Documents shall not affect any right of Bank thereafter to demand strict
compliance and performance. Any suspension or waiver of a right must be in
writing signed by an officer of Bank.
6.    Miscellaneous. Unless otherwise defined, all initially capitalized terms
in this Amendment shall be as defined in the Loan Agreement. The Loan Agreement,
as amended hereby, shall be and remain in full force and effect in accordance
with its terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Loan Agreement, as in effect prior to the
date hereof.
7.    Representations and Warranties. Borrower represents and warrants that the
Representations and Warranties contained in the Loan Agreement are true and
correct as of the date of this Amendment, and that no Event of Default has
occurred and is continuing.
8.    Conditions Precedent. As conditions precedent to the effectiveness of this
Amendment:
(a)    Bank shall have received, in form and substance satisfactory to Bank, the
following:
(i)    this Amendment, duly executed by Borrower;
(ii)    a Corporate Borrowing Certificate with respect to incumbency and
resolutions authorizing the execution and delivery of this Amendment,
substantially in the form attached hereto; and





--------------------------------------------------------------------------------




(iii)    such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate;
(b)    The Swiss Subsidiary shall have consented to this Amendment and shall
have reaffirmed its guaranty of the Obligations pursuant to the Swiss Subsidiary
Guaranty Documents by executing this Amendment as set forth below;
(c)    Borrower shall have paid an amendment fee of Sixty-Two Thousand Five
Hundred Dollars ($62,500), which shall be fully-earned and nonrefundable;
(d)    Borrower shall have agreed, by execution of this Amendment, to a
collateral audit being conducted in accordance with Section 6.2(g) as soon as
possible and prior to any new Advance; and
(e)    Borrower shall have paid all reasonable Bank Expenses incurred through
the date of this Amendment, which may be debited from any of Borrower's
accounts.
9.    Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument.
[Balance of Page Intentionally Left Blank]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 
MAXWELL TECHNOLOGIES, INC.
 
 
 
 
 
By:   /s/ Franz Fink
 
Name:__Franz Fink___________________________
 
Title:  President & CEO 
 
 
 
EAST WEST BANK
 
 
 
 
 
By:  /s/ Eric Berlin 
 
Name:__Eric Berlin________
 
Title:  _Vice President_______ 































































[Signature Page to Fourth Amendment to Loan and Security Agreement]







--------------------------------------------------------------------------------









The Swiss Subsidiary consents to the modifications to the Obligations pursuant
to this Amendment, hereby ratifies the provisions of the Swiss Subsidiary
Guaranty Documents and confirms that all provisions of Swiss Subsidiary Guaranty
Documents are in full force and effect.


 
MAXWELL TECHNOLOGIES SA
 
 
 
 
 
By:  /s/ Emily Lough                             
 
Name:__Emily Lough___________________________
 
Title:   Director                                      
 
 
 
 
 
 















































































[Signature Page to Fourth Amendment to Loan and Security Agreement]





--------------------------------------------------------------------------------




ATTACHMENT 1
EXHIBIT E


COMPLIANCE CERTIFICATE
Please send all Required Reporting to:
Eric Berlin

East West Bank
555 Montgomery Street, 9th Floor
San Francisco, CA 94111
Eric.Berlin@eastwestbank.com
FROM:
MAXWELL TECHNOLOGIES, INC.

The undersigned authorized Officer of Maxwell Technologies, Inc. (“Borrower”),
hereby certifies that in accordance with the terms and conditions of the Loan
and Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower
is in complete compliance for the period ending                      with all
required covenants, including without limitation the ongoing registration of
intellectual property rights in accordance with Section 6.8, except as noted
below and (ii) all representations and warranties of Borrower stated in the
Agreement are true and correct in all material respects as of the date hereof.
Attached herewith are the required documents supporting the above certification.
The Officer further certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP), where applicable, and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.
Please indicate compliance status by circling Yes/No/N/A under “Complies”
column.
REPORTING COVENANTS
REQUIRED
COMPLIES
 
Company Prepared Monthly F/S
Company Prepared Quarterly F/S
Monthly, within 30 days
Quarterly, within 45 days
Yes
Yes
No
No
N/A
N/A
Compliance Certificate
Monthly, within 30 days
Yes
No
N/A
CPA Audited, Unqualified F/S, as set forth in 10-K
Annually, within 90 days of FYE
Yes
No
N/A
Borrowing Base Certificate
Monthly, within 15 days
Yes
No
N/A
A/R and A/P Agings
Monthly, within 15 days
Yes
No
N/A
Annual Business Plan
Annually, within 30 days of start of FY
Yes
No
N/A
Intellectual Property Report
Quarterly within 30 days
Yes
No
N/A
10-Q
Quarterly, within 5 days of SEC filing (50 days)
Yes
No
N/A
10-K
Annually, within 5 days of SEC filing (95 days)
Yes
No
N/A



FINANCIAL COVENANTS
REQUIRED
ACTUAL
COMPLIES
 
 
Minimum Consolidated Cash
$10,000,000
$__________
Yes
No
 
N/A
Minimum Adjusted Quick Ratio (tested quarterly)
______: 1.00
_____:1.00
Yes
No
 
N/A
4 Quarter Minimum EBITDA (tested quarterly)
$___________
$__________
Yes
No
 
N/A
 
 
 
 
 
 
 

Total Leverage Ratio as of _________, 201_: _________: 1.00.


Please Enter Below Comments Regarding Violations:
The Officer further acknowledges that at any time Borrower is not in compliance
with all the terms set forth in the Agreement, including, without limitation,
the financial covenants, no credit extensions will be made.
Very truly yours,
MAXWELL TECHNOLOGIES, INC.
                    
Authorized Signer
Name:    _____________________________                
Title: ________________________________





--------------------------------------------------------------------------------




EXHIBIT A


ARRANGEMENT AGREEMENT









--------------------------------------------------------------------------------




EXHIBIT B


LOCALIZATION AGREEMENT





